Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
  137527                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices

  FIRST NATIONAL BANK OF CHICAGO,
  as Trustee for BANKBOSTON HOME
  EQUITY LOAN TRUST 1998-1,
                Plaintiff-Appellee,
  v                                                                 SC: 137527
                                                                    COA: 272431
                                                                    Ct of Claims: 03-000057-MT
  DEPARTMENT OF TREASURY and
  DEPARTMENT OF NATURAL RESOURCES,
             Defendants-Appellants.
  ________________________________________


                                   AMENDMENT TO ORDER

         On order of the Court, the order of December 2, 2009 is amended to correct a
  clerical error by correcting the line following the concurring statement of Corrigan, J., to
  read as follows:

                “YOUNG and MARKMAN, JJ., join the statement of CORRIGAN, J.”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 3, 2009                    _________________________________________
                                                                               Clerk